By the Court,
The court cannot consider the promise laid in the declaration as dependent on implication of law, but it may be considered as an express, oi even a written contract. If the consideration is sufficient to support an express written contract, the declaration is good. The plaintiff alleges the payment of money, which he became liable, to pay on account of the defendant, and which it was the proper debt and duty of the defendant to pay. This is a good consideration for an express promise.
Judgment reversed.
j£"P The court ordered the cause to be remanded to the superior court, and the rule of damages to be the costs paid in the two courts below, exclusive, however, of officers* fees upon the executions.